Citation Nr: 0301275	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for a right knee disorder, claimed as secondary to 
service-connected residuals, medial collateral ligament 
tear, left knee.  

2.  Entitlement to service connection for a right lung 
disorder.  

(The issue of entitlement to service connection for a skin 
disorder will be the subject of a later decision.  In 
addition, the issues of entitlement to a compensable 
evaluation for hemorrhoids and an evaluation in excess of 
10 percent for residuals, fracture, left fifth metatarsal, 
will also be the subjects of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 
to January 1994.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board is undertaking additional development on the 
matters of entitlement to service connection for a skin 
disorder, and entitlement to a compensable evaluation for 
hemorrhoids and an evaluation in excess of 10 percent for 
residuals, fracture, left fifth metatarsal, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing those issues.

In correspondence dated in August 1999, the veteran raised 
the issue of entitlement to a compensable evaluation for 
his service-connected seborrheic keratosis, arms, right 
hand, left leg, and buttocks.  The RO does not appear to 
have developed that issue, therefore, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In December 1994, the RO denied entitlement to service 
connection for a right knee disorder, as secondary to 
service-connected residuals, medial collateral ligament, 
left knee, and the decision became final.  

2.  Evidence submitted since the December 1994 decision is 
either cumulative or redundant, or otherwise does not bear 
directly and substantially upon the issue at hand, and by 
itself or in connection with evidence previously of record 
is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  A lung disorder did not have its onset in service, did 
not increase in severity during service, and is not 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, denying the 
veteran's claim of entitlement to service connection for a 
right knee disorder, is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).

2.  Evidence submitted since the final December 1994 
rating decision wherein the RO denied service connection 
for a right knee disorder is not new and material; thus, 
that claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

3.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2002).  The recent changes in law have amended 
the requirements as to VA's development efforts in this, 
and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case and associated 
correspondence issued since the veteran filed his claims, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claims.  The veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  Additionally, the veteran 
was advised of the specific VCAA requirements in 
correspondence dated in August 2001.  The RO also advised 
the veteran of the evidence obtained and considered in 
deciding his claims in the statement of the case issued in 
May 2002.  It appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his 
claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).


II.  Reopening of claim for service connection for right 
knee disorder,
claimed as secondary to service-connected residuals,
medial collateral ligament tear, left knee

A.  Factual background

The veteran is service connected at 10 percent for 
residuals, medial collateral ligament tear, left knee, 
effective February 1, 1994.  He contends in this appeal 
that he has a right knee disorder secondary to his 
service-connected left knee disability.

The evidence of record prior to the December 1994 rating 
decision wherein the RO denied entitlement to service 
connection for a right knee disorder as secondary to 
service-connected residuals, medial collateral ligament 
tear, left knee is reported in pertinent part below.

A review of the service medical records revealed no 
treatment, complaints, or diagnosis of a right knee 
disorder.  

The veteran was accorded a VA examination in August 1994.  
It was noted that he had undergone open surgery and a 
tendon repair of the left knee.  The veteran stated that 
he currently had problems with his right knee, which he 
believed was due to favoring the left knee.  Range of 
motion revealed 0 to 95 degrees of motion.  He was able to 
complete three-quarters of a full squat, but could not 
make a full squat.  The diagnosis was history of right 
knee disability, apparently due to the problem with the 
left knee, with some limitation of motion.  X-rays of the 
right knee appeared normal.  

The evidence associated with the claims file subsequent to 
the RO's December 1994 rating decision consists of VA 
clinical reports and private medical records.  
These records show treatment for illnesses not currently 
at issue.

B.  Legal analysis

In December 1994, the RO denied the veteran's claim of 
entitlement to service connection for a right knee 
disorder as secondary to service-connected residuals, 
medial collateral ligament tear, left knee.  Because the 
veteran did not express written disagreement with that 
rating decision within one year of receiving notification, 
the Board finds that the December 1994 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen 
a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Court of Appeals for the 
Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been 
submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring that VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156(a)).  However, this change in the law is not 
applicable in this case, because the appellant's claim was 
not filed on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the claim for service connection in this matter 
without regard to the new version of 38 C.F.R. § 3.156(a).

While the RO appears to have ultimately reopened the 
veteran's claim of entitlement to service connection for a 
right knee disorder, and to have considered the claim on a 
de novo basis in the April 2000 rating decision, the Board 
is not bound by that determination and is, in fact, 
required to conduct an independent new-and-material-
evidence analysis in claims involving prior final 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

As noted above, the RO denied the veteran's claim of 
entitlement to service connection for a right knee 
disorder in December 1994.  That decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 9 
Vet. App. at 285.  In order to reopen the claim, new and 
material evidence must have been submitted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Having reviewed the complete record, the Board finds that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for right knee disorder.  In the December 1994 
rating decision, the RO denied service connection for a 
right knee disorder on the basis that there was no 
evidence of a right knee disability.  

The evidence obtained in connection with the veteran's 
recent attempt to reopen his claim for service connection 
includes VA medical reports and private medical records.  
However, the evidence identified by the veteran and 
procured by the RO show no clinical finding or treatment 
for a right knee disorder.  Thus, it is not material 
evidence, in that it does not bear directly and 
substantially on the specific matter under consideration 
in this case.  See Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000), in which the Court held that, according 
to the plain language of 38 U.S.C.A. § 5108, evidence that 
is merely cumulative of other evidence in the record 
cannot be new and material, even if that evidence had not 
been previously presented to the Board.

In addition, the veteran's lay assertions noted in his 
written statements, although they are, no doubt, sincerely 
felt, do not constitute competent medical evidence 
sufficient to reopen a claim.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (1998), cert. denied, 119 S. 
Ct. 404 (1998).  In summary, the Board finds that the 
evidentiary items are not new and material, based upon the 
fact that they do not bear directly and substantially upon 
the specific matter under consideration, as required by 38 
C.F.R. § 3.156(a).

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a right knee 
disorder as secondary to his service-connected residuals, 
medial collateral ligament tear, left knee, the claim may 
not be reopened.

III.  Service connection for a lung disorder

A. Factual background

A review of the service medical records shows that the 
veteran was diagnosed and treated for upper respiratory 
infections on several occasions.  In March 1993 the 
veteran was seen with complaints of productive cough and 
decreased rales, left lung.  X-rays of the chest revealed 
no infiltrates, pleural effusions, adenopathy, or 
pneumothorax.  There was a round radiopaque density, that 
measured approximately one centimeter, located on the 
right lung.  It appeared to have a calcified center, most 
likely representing granuloma.  The March 1993 separation 
examination revealed a normal lung and chest evaluation.  

During a VA general examination conducted in August 1994, 
the veteran complained of a slight cough on occasion, but 
otherwise no significant pulmonary complaints.  The lungs 
were clear to auscultation.  X-rays of the chest were 
normal.  There was no evidence of active disease process.  
The examiner stated that the veteran had no significant 
pulmonary symptoms.  

The veteran was accorded a VA non-tuberculosis disease 
examination in August 1997.  He reportedly experienced 
shortness of breath when climbing three flights of stairs.  
He also experienced a productive cough at times.  The 
examiner noted that the veteran was considerably 
overweight, and probably not in fit physical condition.  

The lung walls were clear with diminished breath sounds 
and diminished percussion noted, as the examiner expected 
from the obese chest wall.  X-rays of the chest were 
normal.  There was no clinically significant pulmonary 
disease found.  Pulmonary function tests were normal.  The 
diagnosis was obesity.  X-rays of the chest taken in 
September 1997 revealed no evidence of pleural disease.  
The hila and vessels were normal.  The impression was old 
granulomatous disease, suspect histoplasmosis or 
tuberculosis.

Private medical records dated from January 1995 to 
February 1997 show that the veteran was seen with 
respiratory symptomatology.  In January 1995, he was 
diagnosed with viral upper respiratory infection.  In 
February 1996, he was noted to have had a productive 
cough.  In February 1997, he requested X-rays of the chest 
due to chronic phlegm and some shortness of breath.  The 
records dated in 
February 1997 contain notations for granuloma and 
bronchitis.  

B.  Legal analysis

In general, applicable statutes and regulations provide 
that service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

To establish a showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Having reviewed the complete record in this case, the 
Board finds that the preponderance of the competent and 
probative evidence is against granting service connection 
for a lung disorder.

The veteran's separation medical examination from service 
in March 1993 noted that findings for the lungs were 
normal; however, a chest X-ray revealed a round radiopaque 
density, most likely representing a granuloma.  
Notwithstanding that finding, there was no evidence of any 
active lung disease or granulomatous disease present upon 
clinical evaluation.  

The post-service medical records dated in February 1997 
contain a notation for bronchitis.  It is unclear whether 
this is a diagnosis.  Nonetheless, there is no indication 
that this was linked to service in any way.  There are no 
treatment notes indicating any etiology for a lung 
disorder.  The veteran's service medical records are 
completely negative for any mention of a chronic lung 
disorder or any complaints regarding difficulty breathing.  
The veteran, while capable of describing symptoms, is not 
competent to testify as to a medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, in the absence of a link to service, service 
connection is not warranted for a lung disorder.  

There is no medical evidence establishing that the veteran 
has any chronic, active lung disability.  There is X-ray 
evidence of a calcific granuloma of the right lung, which 
was found during service and post service.  However, it 
has not been related to any active disease.  The granuloma 
is specifically noted to be inactive.  The VA examinations 
conducted in April 1994 and August 1997 revealed no 
objective evidence of any lung disorder.  Pulmonary 
function testing in August 1997 revealed normal lung 
functioning in all regards including normal FVC, normal 
FEV1, and normal FEV1/FVC.  The veteran's lung volumes 
were reported to be normal.  Diffusing capacity was 
normal.  The impression was normal spirometry, normal 
pulmonary function test, and expiratory loop.  Based on 
the above, the Board finds no basis for finding that a 
current lung disability is related to the veteran's period 
of active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a right 
knee disorder, claimed as secondary to service-connected 
residuals, medial collateral ligament tear, left knee, is 
denied.

Entitlement to service connection for a lung disorder is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

